MURDOCK, Justice
(concurring in the result).
I am not persuaded that a person with knowledge of material facts, whether or not that person is a judge, who would otherwise be a material witness necessarily is not a material witness merely because there is another prospective witness with knowledge of the same facts. In this case, however, Judge Graddick participated in the events at issue in his role as the judge presiding over the underlying criminal trial and as such can take judicial notice of his observations, actions, and decisions. Indeed, as is not infrequently the case, it is the actions and decisions of the trial judge in the underlying criminal case that are being questioned in this Rule 32 proceeding. I therefore decline, albeit for a reason different than that set out in the main opinion, to consider Judge Graddick a “material witness” so as to necessitate his recusal in the current proceeding. Accordingly, I concur in the result reached by the main opinion.